United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1989
                                   ___________

Dale G. Mays; Sylvia M. Wilhemi,        *
                                        *
             Appellants,                * Appeal from the United States
                                        * District Court for the
      v.                                * District of Minnesota.
                                        *
Internal Revenue Service,               *      [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: November 25, 2003

                                  Filed: December 4, 2003
                                   ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

      Dale G. Mays and Sylvia M. Wilhelmi, husband and wife, filed the instant
action, alleging the Internal Revenue Service unjustly withheld their tax refund for
the 1994 tax year. The District Court1 dismissed the action with prejudice under
Federal Rule of Civil Procedure 41(b). We conclude that the District Court did not
abuse its discretion: appellants produced requested discovery only after the District
Court’s repeated interventions, they failed to comply with court orders or to appear

      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
at scheduled conferences and hearings, and they were specifically warned that failure
to comply with a particular court order would result in dismissal of their action with
prejudice. See Fed. R. Civ. P. 41(b); Good Stewardship Christian Center v. Empire
Bank, 341 F.3d 794, 797 (8th Cir. 2003) (standard of review); Rodgers v. Curators
of Univ. of Mo., 135 F.3d 1216, 1219 (8th Cir. 1998); Aziz v. Wright, 34 F.3d 587,
589 (8th Cir. 1994), cert. denied, 513 U.S. 1090 (1995).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-